 Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 1 of 14 PageID #:181

          !f   you need additional space for ANY section, please attach an additional sheet and reference that section.l




                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
                                                                                                            FI LE trD
                                                                                                                    APR    19   2019   w
                                                                                                          c,.E['^?UtloB#[Y18U*,



(Enter above the full name
of the plaintiff or plaintiffs in
this action)

                                                             ..,.*",
                                                                    be
                                                                            lE-cv-06023
                                                                               by
                                                                          supplied  of this   the    Clerk                 Coun)
                                                        -,{To
                                                        i,rnc.




(Enter above the full name of ALL
defendants in this action. Do not
use "et al.")

CHECK ONE ONLY:                                              AMENDED COMPLAINT

                    COMPLAINT UNDERTTTE CIVIL RIGHTS ACT, TITLE                                           42   SECTION 1983
                    U.S. Code (state, county, or municipal defendants)

                    COMPLAINT UNDERTITE CONSTITUTION ("BMNS" ACTION), TITLE
                    28 SECTION 1331 U.S. Code (federal defendants)

                    OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING, " FOLLOYI/ THESE INSTRUCTIONS CARE FALLY.




          [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
 Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 2 of 14 PageID #:182

       [lfyou need additional space for ANY section, please attach an additional sheet and reference that section.]




I.    Plaintiff(s):

      A.          Name:

      B.          List all aliases:

      C.          Prisoner identification number:

      D.          Place of present confinement:

      E.          Address:                                                                                                           +3C
      (If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
      number, place of confinement, and current address according to the above format on a
      separate sheet of paper.)

II.   Defendant(s):
      (In A below, place the full name of the first defendant in the first blank, his or her official
      position in the second blank, and his or her place of employment in the third blank. Space
      for two additional defendants is provided in B and C.)

      A.          Defendant:


                                                                                                                                         -D
                  Place of Employment:                                                                                               b
      B.          Defendant:
                                                  23OW             N'lonTDe.,                                   L b6bo (,,
                  Title:

                  Place of Employment:

      C.          Defendant:

                  Title:

                  Place of Employment:

      (If you have more than three defendants, then all additional defendants must be listed
      according to the above format on a separate sheet of paper.)




                                                                                                                    Revised 9/2007




        [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
 Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 3 of 14 PageID #:183

       Uf   you need additional space for ANY section, please attach an additional sheet and reference that section.l




uI.   List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
      court in the United States:

      A.         Name of case and docket number:


      B.         Approximate date of filing lawsuit:

      C.         List all plaintiffs (if you had co-plaintiffs), including any aliases:




      D.         List all defendants:




      E.         Court in which the lawsuit was filed (if federal court, name the district; if state court,
                 name the county):

      F.         Name ofjudge to whom case was assigned:


      G.         Basic claim made:




      H.         Disposition of this case (for example: Was the case dismissed? Was it appealed?
                 Is it still pending?):




      I.         Approximate date of disposition:


IF YOU HAVE FILED MORE THATI ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON AI\OTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AI\D FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO.
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                   Revised 9/2007




       ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
 Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 4 of 14 PageID #:184

           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




Iv.   Statement of Claim:

      State here as briefly as possible the facts of your case. Describe how each defendant is
      involved, including names, dates, and places. Do not give any legal arguments or cite any
      cases or statutes. If you intend to allege a number of related claims, number and set forth
      each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
      if   necessary.)




                                                                                                                       Revised 9/2007




           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
 Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 5 of 14 PageID #:185

       ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




v.    Relief:

      State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
      no cases or statutes.




                                                                         ,/
VI.   The plaintiff demands           that the case be tried by a jury. EI YES                          trNo

                                                                       CERTIFICATION

                                     By signing this Complaint,              I certiff that the facts stated in this
                                     Complaint are true to the best of my knowledge, information and
                                     belief. I understand that if this certification is not correct, I may be
                                     subject to sanctions by the Court.

                                      Signed     thk   trn;c|^v,rfus1-,zo                           lq

                                     (Signature of plaintiff or p



                                     (Print name)


                                     (I.D. Number)




                                                              5                                                    nevised   91200':.
       [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 6 of 14 PageID #:186
         1:18-cv-06023 Document #: L1 Filed: 02104119 Page 8 of 16 PagelD #:41




       I, Steven Henley, claim that I was subjected to harassment by Doug Reagner, Ramona
       Stephens and Judy Lawrence Sanders and that this harassrnent was motivated by my race,
       Black. I believe Reagner, Stephens and Sanders are Iiable for racial harassment.



  I.I WAS SU.BJpgTAp rO HARRASSMENT BY DOUG REAGNER
 GMNG RrSE TO HARRASMENT By JUDY LAWRENqE qANULRS.

                                     ENVIRONMENT
       On  April l, 2016, I was told by Doug Reagner, my supervisor, to work in the mail room.
       I asked my team lead why I was selected to work in the mail room, and she said she did
       not know, On April 3,2016,I went down to the mail room. My duties were to take
       packages on a cart, and them to the insurance adjusters, and otler worker throughout the
       building. I worked in the mailroom for two weeks before returning to the position I was
       hired, and qualified for. After returning to my position, I suffered adverse employment
       actions, and others outside my protected class and similarly situated were treated more
       favorably.

       On June 3,2016, my apprehension of becoming fearful, and uneasy about the future of
       my position was realized. I believe the first materially adverse action began with Doug's
       email to me concerning access to the claims center to prooess evidence. I had not been
       given access to the claim center since I started. ln seizing my position, at approximately
       4:30 pm, Doug sent an email to me asking me do I have access to the claim center yet. At
       4:4lpm, I responded to him telling him no, that I am able to get the infonnation I need,
       but I cannot submit evidence into the claim center.




       On March 20,2016,I was told by the team lead, Judy Lawrence Sanders, to have
       Ramona Stephens take me !o the evidence room on the 16fr floor to show me how I was
       to locate evidence, retrieve evidence, and deliver the evidence to the Imaging
       Department for processing out to the insurance adjusters. At approximately l0:00am,
       while I was reviewing physical evidence by the window, Ramona approached me from
       behind and asked me why I was employed there. Not understanding what she meant by
       asking me why I was therc, she said to me trooking out the window at the Metropolitan
       Correctional Center that I should be there since I am black and have a college degree. I
       looked a.t her, and told her that her comments was unwelcomed. She then tumed, and
       walked toward the refrigerated evidence. On two separate occasions within the next
       several months, Ramona approached me and made urwelcoming comments to me.



                                                                                                  r7
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 7 of 14 PageID #:187
  Case: L:L8-cv-06023 Document #: 11 Filed: 02lo4ltg Page 9 of 16 PagelD #:42




 IU.    RAMONA STEPHAN'S CONDUCT WAS MOTIVATED BY THE
                   FACT THAT I AM BLACK
      At approximately l0:00am, while I was reviewing physical evidence by the window,
      Ramona approached me from behind and asked me why I was employed there. Not
      understanding what she meant by asking me why I was there, she said to me looking out
      the window at the Metopolitan Correctional Center that I should be there since I am
      black and have a college degree.

      On December 2,2016, at approximately I l:30 am, I was working at my desk along with
      Rochelle tanscribing chart reports that was given to Ramon4 Rochelle, and I with
      specific inshuctions given to each of us by the team lead who was on vacation. Ramona
      came into the department, and walked towards Judy's desk and asked where she was.
      Rochelle told her that Judy was on vacation as Ramona walked towards our cubicles. She
      then leaned over Rochelle's cubicle, and asked me was I the HNIC. Not understanding
      what she meant she meant by HNIC I did not respond. She then looked at Rochelle, and
      said I do not know what that mean. Looking directly at me, she said are you the Head
      Nigger in Charge. I looked up at her, and asked her why she would call me such an
      insulting and contemptuous term. She said she just wanted to know, if I was the head
      nigger in charge. She then turned, and walked out of the door.



IV.CONpUCT WAS SO SEVERE OR PERVASTVE THAT A PpRSON IN
  MY POSITION WOULD FIND MY WORK ENVIRONMENT TO BE
                 HOSTILE OR ABUSIVE
      On August 23,2016, at approximately l0:02 am,I began to grasp with my mind, and
      apprehend uncertainty as it related to me being unsure about someone, or something
      happening to me. Judy sent an email to Ramona and me. The email highlighted someone
      named Geraldine Gerry Aiello being "replaced" by Ms. Pidge. Since it was my job to
      checkout and add files for claims, access I never gained access to, it was not Gerry being
      replaced by Pidge, but something that about to happen to me as it related to access to do
      "evidence" and my job being replaced. On three separate occasions within the next three
      emails, Judy gains possession, control, and capture of my job duties to do evidence. On
      one of those occasions, Judy asks Doug to give his revised thoughts on letting others
      outside my protected class and similarly situated to be treated more favorably.

      On October 17,2016, at approximately 9:28 am, Judy sends an email to Doug, as it
      relates to evidence being pulled asking him can he have someone pull a CD from the
      evidence room, and deliver it to Mr. Lem. On October 17 ,2016 at approximately I I :06
      am, Judy sends another email to Doug, as it relates to evidence being pulled, asking him
      can he have someone pull a CD from the evidence room and deliver it to Ms. Vanessa.
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 8 of 14 PageID #:188
 Case: L:18-cv-06023 Document #: 11 Filed: 02l14ltg Page 10 of 16 PagelD #:43



    On October 17,2016 at approximately l:33pm, Judy sends another email to Doug, as it
    relates to his thoughts on evidence being pulled, asking him "when Mr. Lem, Ms'
    Vanessa, and Ms. Ashley need evidence pulled, can he assign one of them to have the
    "responsibility" of going to the evidence room to pull what tley need." On October 17,
    2016 at approximately 3:Opm, Doug responds to Judy's email, as it relates to his thoughts
    on evidence being pulled by co-workers who objected to Judy's request, not
    withstanding, it was my job to pull evidence and deliver it to them, "to continue to send
    them him and he will then let her know once the item was delivered."

    On December 2,2016, at approximately I l:30 am, I was working at my desk along with
    Rochelle tanscribing chart reports that was given to Ramonq Rochelle, and I with
    specific instructions given to each of us by the team lead who was on vacation. Ramona
    came into the department, and walked towards Judy's desk and asked where she was.
    Rochelle told her that Judy was on vacation as Ramona walked towards our cubicles. She
    then leaned over Rochelle's cubicle, and asked me was I the HNIC. Not understanding
    what she meant she meant by HNIC I did not respond. She then looked at Rochelle, and
    said I do not know what that mean. Looking directly at me, she said are you the HEAD
    NIGGER IN CHARGE. I looked up at her, and asked her why she would call me such an
    insulting and contemptuous term. She said she just wanted to know, if I was the HEAD
    NIGGER IN CHARGE. She then tumed, and walked out of the door.

    On December 19, 2016, at approximately 2:30pm, I was working in the Records
    Department along with Judy and Ramona in separate areas. Ramona approached me in
    the isle and began to tell me about how her boyfriend had left her and her son to fend on
    their own, and how she have survived since her father had just passed away. Listening
    and not responding to her story, I was stunned when she suddenly said to me, "that is
    why I called you aNIGGER." I immediately went to Judy, as she sat at her desk, and told
    her what Ramona said to me when she was on vacation and then now, and that I wanted
    to complain to human resources. Her response to me was that there is no Human
    Resources, and that I should omail Doug. I immediately went to my desk, and emailed
    Doug while I cc Judy, and she told me only to send it to Doug and not to her.




                                                                                           ,{1
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 9 of 14 PageID #:189
  Case: 1:18-cv-06023 Document #: 11 Filed: 02l04llg Page 1L of 16 PagelD #:44




 V.    I BELTEVED MY WORK ENVIRONMENT TO BE HOSTILE OR
      ABUSIVE AS A RESULT OF REAGNER'S. STEPHANS'S. ANI)
                                 SANDER'S CONDUCT
      The next two emails that Judy required me to send to Ramona and Doug, after I
      complained to Doug and Human Resources about racial slurs Ramona Stephens made to
      me.

      On December 30, 2016, at approximately l0:53am, I was instucted by Judy, specifically,
      to cc the email to her, to send Ramona an email, in totality, denying me again the right to
      do evidence and denying me walk-in access to the l6m floor file room. The email I wrote
      to Ramona states: "Hi Ramonq I have two requests. Can you please check to see, if claim
      numbers EF005630 and 2G819420 xe in the l6s floor file room."

      On January 20,2017 at approximately 3:46 pm, Judy emails Doug and states that
      "Rochelle and I do not have full computer access to the claims center. Please provide
      them the same access that she has." I believe this email she sends to Doug is coercive by
      threat as it relates to me not having computer claim access since I started, and highlighted
      Rochelle, the co-worker who witnessed Ramona calling me HEAD NIGGER IN
      CHARGE, the co-worker Judy told me to tain to do evidence, and the co-worker who
      took over my duties performing evidence.

      On August   ll,20l7    at approximately 9:23am, to help free myself from this hostile
      working environment, I emailed Doug for access to the 16ft floor file room. I asked Doug
      can he please give me access to the 16ft floor file room, as we discussed a few days ago. I
      have asked Judy on several ogcasions, for she has insisted that she emailed you about
      access, but I still cannot gain access to pick up files, or return files that have been
      returned to central files to be shelved. I was given access to the 16ft floor file room from
                                                                                            o'done"
      Doug one year, and five months later. Doug's response in giving me access was
      you have access.

      On Novemb er 7,2077 at approximately 9:30 am, I was asked by Doug to work on a
      project in the fifth floor file room. I was asked to pick, and pull files from the shelves and
      cabinets and pull into boxes from spread sheets that was given to Rochelle and me. Doug
      escorted Rochelle into the room, and it seemed the she was pulling the files from the
      shelves and putting them into boxes. Rochelle never assisted me in the project. She only
      completed a few sheets. Over the course of one week, notwithstanding four hundred
      spread sheets Doug gave me while working on concurrently on this project to complete
      and give to him, I pulled, labeled the qpread sheets, and boxed over one hundred and fifty
      boxes all alone in the fifth floor file room with temperatures below 50 degrees.

      On November24,2017 at approximately at2:24pm, I was forced to recount one hundred
      and fifty boxes that I had pulled, counted, boxed, and brought up all alone from the fifth
      floor file room. Someone had come into the fifth floor file room and sabotaged my work,
      as I was not sure who had did it, but mentioned it Judy who told me there was an eror in



                                                                                                 ,(tD
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 10 of 14 PageID #:190
  Case: 1:18-cv-06023 Document #: 11 Filed: 02l04ltg Page t2 ol L6 PagelD #:45




     the spread sheet count. This was stange to me because I had concurrently completed
     spread sheets of four hundred, and gave them to Doug with no mistakes. I started to bring
     the boxes up on the pull cart, placed them against the wall, and finally had all of the
     boxes stacked row by row, and the project completed. Judy came to me, and Doug will
     help me sort through the files which he did as she and Rochelle watched me recount the
     work I did all alone.

     On March 21,2018, at approximately 2:14pm, I received an email from Doug of high
     importance concerning suspicious mail resotuces. The email stated to o'please see the
     attached. As this has been in the news as actual events I want everyone to refresh on
     package handling." The attached email was sent from Steven Glass, Director, SErvice
     Delivery, on March 21, 2018 at approximately 4:39am concerning suspicious package
     protocols. The email stated that "Austin has had 4 bombings in the past few weeks. Three
     of the bombs were packaged Ieft on doorsteps. While flying out of Austin yesterday,
     authorities were detonating another parcel at a FedEx facility locally. The threat is real
     right now as people have lost their lives. Austin authorities have now determined this as a
     serial bombsr. They have communicated that this person is trained, and the devices have
     a level of sophistication. All in All, very scary. Please have your tsams remain vigilant."

     While these emails are threatening, they do not negate whether the work environment
     Doug subjected me to. The physically threatening, humiliating, abusive discriminatory
     conduct, that I feel unreasonably interfered with my work performance, were the Gun
     that was stored in the file room and historical artifacts including soldier uniforms,
     plagues, graffiti, and other accessories that I believed was historically tied to my
     protective status, Black.

     On   April2,2018,at approximatelyl2:4Sam, an Iron Morurtain Employee, who was
     packing up boxes for storage came up to me alone in the fifth floor file room and said
     "why are you doing what you are doing?" "We are doing the same thing." He called Ms.
     Rosie of CNA Insurance Company and she told him to tell me to stop what I was doing
     immediately saying I should not have pulled one file.

     On May 4,2018 at approximately 8:38am, I went into the Imaging Department to get an
     empty gurney. When I reached to get an empty gurney, I was told by Ramona, who asked
     me was I the HEAD NIGGER IN CHAROE, in the presents of another co-worker
     standing next to her that, "we need this"" A White Male who told me just two day before
     that it was his new job, came over and just looked at me




                                                                                             ,'{ tt
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 11 of 14 PageID #:191
  Case: 1:18-cv-06023 Document #: 11 Filed: 02l04ltg Page L3 of 16 PagelD #:46




VI. I SUFTERED      AN ADVERSE (TANGIBLE EMPLOYMf,NT ACTION'
              AS A RESULT HOSTILA WORK ENVIRONMENT
                                 Diminishins mv comoensation
    On Novembr 8,2017 at approximately 1l:16 am, I received an email from Doug that was
    also cc to Judy and Rochelle. The email conceming the positions were geared towards
    Rochelle and me, and stated that there are two positions posted for imaging services. Both
    are for all computer entry work with positions R0051138 offered as part-time, and position
    R005 I 138 offered as full timE. The email stated that, if interested, please apply and after I
    apply please let Doug know that I completed the application. I learned from Rochelle the
    same day the email was sent to us thtt she was already given the full-time position even
    before I had a chance to apply for the full-time position.



      Reducing mv lons te{m career nrospects bv oreventing me from using
      the skills in whieh I was trpined and experienced so that mv career:ip
                                 IikelY to be stunted
    On November 9,2017 at approximately 1l:39am, I received a versatile request email from
    Vanessa Robles, a customer sarvice representative in the imaging department. The email
    opens up with "Hi Rochelle and Steven. These requests are not in versatile yet, but I need
    these to go out today to the adjusters. On November 9,2017 at approximately I l; 44 am, I
    received another email request from Vanessa stating that she also needs a tifle. On
    Novemberl4,2017 at approximately l:05pm, I received another email request from
    Vanessa stating that she needed cd, titles, and flash drives.



                     Renssiunmgnt to difilqreut resp{}nsibilities
     On December 4,2017 at approximately 2:23pm, I received an email from Doug stating
     that, "if I am looking for something to do he have some tubs of scanned mail that need to
     be moved to a gurney. We remove all the binder and paper clips from the batches of
     documents then put the paper in the gumey.

     On March 13, 2018, I asked Doug why I am the only one doing gurney work, and he said
     to keep me employed. He went on to say that the new employee, Rochelle, flrled new
     application for position. I asked him why she is not doing gurney work, and he said he
     got her doing something else,

     On May 2,2018 at approximately 8:39amo I came into Imaging Department to empty one
     full gurney,
                and get an empty one. A new White Male who was just hired, and was using
     the empty gumey I would retrieve, said to rne that it was his job now to do the gwney
     work and he was using it.



                                                                                                ,{ i2
Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 12 of 14 PageID #:192
  Case: 1:18-cv-06023 Document #: 11 Filed: 02l04ltg Page t4 of LG PagelD #:47




                                   RETALIATION
I.  MY RIGHT TO BE FREE FROM RACnL DISCRIMINATION WAS
 VIOLATED. I WAS ACTING UNDER A REASONABLE GOOD FAITH
      BELIEF TIIAT SUCH A VIOLATION HAD OCCURREI)
      I communicated to my employer my belief that my co-worker, team lead, and supervisor
      has engaged in harassment which constituted my opposition to the activity.




U. I WAS SUBJECTED TO A MATf,RIALLY ADVERSE ACTION AT
THE TIME. OR AFTmR" THE PROTECTEp CONDUCT TOOK II,ASE
      The adverse work related actions taken against me were removal of my responsibilities,
      demotion, transfer to less prestigious or desirable work, sabotaging and scrutinizing my
      work more closely than that of other employee without justification, formal reprimand,
      work-related threats, and discharge because I was not dissuaded from engaging in
      protected activity.



IIL   THERE WAS A CAUSAL CONNECTION BNTWEEN THE ADVERSE
           ACTION AI\ID THE PROTECTECTED ACTIVITY
      A causal connection is established between the actions the employer took against me, and
      my protected activity of complaining about discrimination and harassment as the
      employer was aware of the protected activity. Even though Doug Reagner rnay not have
      held any retaliatory animus when he actually took the materially adverse action, the
      employer is vicariously liable because one of its agents, Judy Lawrence Sanders,
      motivated by discriminatory and retaliatory animus, intentionally and proximately caused
      Doug to take the action.

      But for Judy's retaliatory motive, the employer would not have taken the adverse action.
      The evidsnce of causation demonstrates that the employer acknowledges and betrays a
      retatiatory motive for its adverse actions in writing. The evidence include suspicious
      timing, written statements, and comparative evidence that similarly situated employees
      were treated differently. The employer's adverse actions occurred shortly after I
      complained to Doug Reagner and Human Resources.




                                                                                                 ./   13
           Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 13 of 14 PageID #:193
             Case: 1:18-cv-06023 Document #: 11 Filed: 021041L9 Page 15 of L6 PagelD #:48
EEOC Fom   t6l (lt/16)                    U.S. EoUAL Elirpr-ovuexr OpponruNrw Comutsslou

                                                 DlsurrssnL AND            Norce oF RrcHT$
To;   Staven Hanley                                                                   From; Chlcago Dlstrlct Offlce
      17908 Sacramento Ave.                                                                 500 West Madlson St
      Homewood,lL 60430                                                                              $uits 2000
                                                                                                     Chicago,lL 60861


                             On behatfd pervn(s) aggioved whoso idantity is
                             coltFt aENT|ALS9 CFF,Sl Wl,7(a))-     _*
EEOC Charge Nq.                                 EEOC Representative                                                     Tebphonc No.

                                                BrandiKraft,
440-2018438{3                                   lnvestigator                                                            (3r2) 869{l53
THE EEOC IS CLOSING ITS FILE O}I THI$ CHARGE FOR THE FOTLOWNG REASON:
     tf           The facts alleged in lhe cfrarge fail lo slate a claim under any of lhe statutes enforced by tho EECIC.


     D            Your allegations did nol involve a disability as defined by the Amerlcans Wth Dlsabllilles Act.


     tl           The Respondent omploys lees lhan lhe required number of employees or is not otherulse coverEd by lhe statutes.


     tf          Your charge war not timely filed with EEOC; in other words, you waited too long afier the date(s) of lhe alleged
                  discrimination to ffle your charge

     E           The EEOC lssues the following determination: Based upon i& investlgalion, the EEOC i8 unabls lo conclude that lhe
                 information obtelned establishes violations of the stalutes. This doee not certify that th€ respondent ls ln compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

     tf          The EEOC has adopteet lhe findings of the state or local fair amployment practices agency that investigated this charge.


     n            Other (Dn'efly sfafe)


                                                         . NOTICE OF SUIT RIGHTS.
                                                   (See tl,6 additiondl lnformatbn sftacl,od   frc   thisfom.)

Tltle Vll, the Amerlcans wlth Dlsabllitiea Act, the Gsnstlc lnformrtlon Nondlccrimination Act, or the Age
Diacrimlnatlon ln Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be flted WITHIN 90 DAYS of your recelpt of thla notlce; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be flled in faderal or
                                                      stiate court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any vlolatlont that occurred lnors than 2 vGats {3 vaaB}
before you file Euit rnay not bo collectlble.



                                                                                                                        t,l SlrB
 Enclosures(e)                                                                                                                (Date Mai,ed)



           Chief Exeeutive Offlcer
           NOVITEX ENTERPRISE SOLUTIONS
           300 Flret Stamford Place I Second Floor
           Stamford, CT 06902                                                                                      INTAKE U|{M

                                                                                                                    JUL ZUIUld


                                                                                                                    RECEIVED
              Case: 1:18-cv-06023 Document #: 20 Filed: 04/19/19 Page 14 of 14 PageID #:194
                Case: 1:18-cv-06023 Document #: 11 Filed: 02l04ltg Page 16 of L6 PagelD #:49


EEoC   Form   5 (r l   /09)


                                       CsnRoE oF DTScRIMINATIoN                                                                  Charge Presented        To:               Agency(ies) Charge No(s)r

                          Thls fom ls affected by the Prlvacy Act of tg7,l. see enclosed hdvacy Act
                               Shtement and other infomation before compleUng thls form.                                              ftr Eroc
                                                                                                                                           I nEre
                                                                                                                                           I                                    44e2018-038il1
                                                                                Illnots DeFrtn€nt               Of Htman             PJghts                                                  and   rEoc
                                                                                            statc ot   lutl   A@ncy,   lf any
Nalrne   (indicatc Mr., Us,         A*)                                                                                                                  Home Phone                      Year ofBlrth

ldr.Steven Henley                                                                                                                                    (2gg) osvz;'la,                         1959
street Address                                                                                    City, Stabe and ZtP Code

17908 SacramentoAve, HOME$IOOD,IL 60t('0


Named ls the Employer, Labor Organizatlon, Employment Agency, Apprentic$hlp Committee, or State or local Goverament Agency That I Bclieve Dlscrlmlnated
Against Me or Othen. (lf morc than two, llst under PARTICUI'IRS bclow,)
Nam€                                                                                                                                           No.   EBploy.cr, Mcmb6                 Phone No.

NOVTTEK ENTERPISE SOLUTTONS                                                                                                                             501+                      (s41) 66&{&39
Street Address                                                                                    city, stste and zlP     Code

205 North                Miihtgan Avemue, Chlcago, IL 60611

Name                                                                                                                                           No,   [mployG, M.mb6                   Phone No.




Street   Addrst                                                                                   clty, stste and zlP code




DISCRIMINATION BASED ON (Chxk                   appoyiate ba(es).)                                                                                      DATE(S) DISCBIMINATION    T@K PLTCE
                                                                                                                                                                 frrli6t                      lrtcst

  [E ce f].or* *
                                                     E'o                        f] .r,o,on [ *o,o^^ro*,0,*                                                  0j'22-20L6                 03-23-2018

         E*r'o*                                  [-l^o' f]                     Drs^Brlr,, f] o*rr,.,*roRM^roN
                          LJ         orHER(sFci|)
                                                                                                                                                                fl         .o*,*rr*c^crroN
TllE PARTICUL            RS ARE     (lfaddltbnal paryr it   ndd,   atbcl,   snz shet(s)):
  I was hhcdby Ropodcuth oraroundl&l,ch 2015. MymootrcccdportUonwar nccordldanegcmcddeclc ourlng Ey
  emplo;ro€ot, I war rubJected to radal hsrsssncrt I ompldned to nsp@dmt b no adl Suhequeo$y, I war oubJecbd to
  dlftnart lqnr snd aodldorr of emploJEloo! lnchdlog; h$ rot llntbd to, havtng uyJob &dcr trhco avny. I war dbdpltned
  anddlscharged.Ibcltgrn I hgveboeu rllrrlmlnated ag&rtbccaulc of ryncc,Blrch endlnrc0rllaHoaforcugrgfryln protscted
  acflvlty, !n rdolaflon of llde VII of trG chrll Rtbtl .eC of tgcl, ar anmde4




                      with both the EEOC and the State or local Agcncy, ifany, I wil!
I want this cha€e filed                                                                                            NOTARY       -   wlrcn n&essry for State and LEal Agmq      Rqulmatt
advise the agencies           ifl
                      change my address or phone number and I wlll cooperate fully with
them ln thc processingofmy charge in accordancc with their proccdures.
                                                                                                                   I swear or affirm thet I have read the rbove charge and that           lt k true to th€
I declare under penalty               ofperjury that the     above ls true and correct.                            best ofrny knowledge, informatlon and bellef.
                                                                                                                   SIGNATURE OT COMPLAINANT,




                                                                                                                   SUBSCRIBED AND SWORN TO BETORE METHIS DATE
           U gIrUy !EE6d by SE r0o Hmlsy on 0Gl*'201E Ul:a6 PM ET                                                  (nonth, datyeai
